significant index no department of the treasury internal_revenue_service ' washington d c o government entities division mar tep ca re dear this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan years commencing january and revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined_benefit_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer and which were made for the plan years commencing would not adversely affect the qualified status of the based on the information submitted we have determined that contributions totaling dollar_figure january may be considered as disallowed solely for the purpose of applying revrul_91_4 therefore the return of contributions not exceeding dollar_figure plan providing this reversion occurs no later than one year from the date of this letter however please note the special provisions that apply under sec_404 of the internal_revenue_code code for a qualified_pension plan maintained by a self-employed_individual furthermore as we discussed with your authorized representative during a telephone conference on date the return of the nondeductible_contributions may result in accumulated funding deficiencies under sec_412 of the code for each of the plan years in question consequently if the contributions are returned you may be required to file a revised form_5500 schedule b for one or more tax years along with a form_5330 and pay the excise_tax under section a of the code associated with the accumulated funding deficiencies that may arise in the plan considered nondeductible under sec_404 of the code they would not be considered nondeductible_contributions under sec_4972 of the code since sec_4972 provides a special rule for determining the nondeductibility of contributions to a defined_benefit_plan for self-employed individuals for purposes of determining the excise_tax under sec_4972 if the contributions remain in the plan while they may be _ in granting this approval we are not expressing any opinions as to the accuracy or acceptability of any calculations or other material submitted with your request furthermore this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter must be attached to the schedule b if the when filing forms for the plan years commencing january and contributions are returned a copy of this letter should be furnished to the enrolled_actuary for the plan we have sent copies to your authorized representatives pursuant to a power_of_attorney on file in this office if you require further assistance concerning this matter please contact sincerely yours ghz david m ziegler manager employee_plans actuarial group
